IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL KENNETH MOTES                  NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                   FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D15-4291
v.

STATE OF FLORIDA, JULIE L.
JONES, Secretary, DEPARTMENT
OF CORRECTIONS,

     Respondents.
___________________________/

Opinion filed October 2, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Michael Kenneth Motes Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

WETHERELL, ROWE, and RAY, JJ., CONCUR.